      Case 3:19-cr-00080 Document 149 Filed 07/21/21 Page 1 of 1 PageID #: 1161
 USDC/CLK-007 (Rev. 05/2021) Notice of Filing of Motion Under 28 U.S.C. § 2255 to Vacate Sentence by Person in Federal Custody


                             UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF WEST VIRGINIA
                                        AT HUNTINGTON


                                                                NOTICE OF FILING OF A MOTION
                                                                UNDER 28 U. S. C. § 2255 TO VACATE
                                                                SENTENCE BY A PERSON IN FEDERAL
MATHEW BYRD                                                     CUSTODY

v.                                                                         CRIMINAL ACTION NO. 3:19-00080
                                                                              (CIVIL ACTION NO. 3:21-00404)
UNITED STATES OF AMERICA


 TO:      Lisa G. Johnston, Acting United States Attorney
          Southern District of West Virginia
          P. O. Box 1713
          Charleston, West Virginia 25326


         Please be advised that on July 19, 2021, the Clerk of the Court for the Southern District of
West Virginia filed a Motion to Vacate Sentence by a Person in Federal Custody on behalf of Mathew
Byrd pursuant to Title 28, United States Code, Section 2255, in the above-captioned matter. The
style and numbers appearing above shall be used by all parties for any documents or
correspondence relating to this matter. Please be sure to include both criminal and civil case
numbers.
         A copy is attached for your reference.


Date: 7/21/2021                                           RORY L. PERRY II, CLERK OF COURT

                                                          By:                     s/Jennifer Adkins
                                                                                    Deputy Clerk

cc:      Robert C. Chambers, District Judge
         Dwane L. Tinsley, Magistrate Judge

Mathew Byrd
#70281-061
FCI McDOWELL
P.O. Box 1009
Welch, WV 24801
